Citation Nr: 1117787	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  05-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to an increased rating for bilateral hearing loss with left otitis externa, rated 10 percent prior to May 14, 2010, and 20 percent effective May 14, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from June 1954 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) from May 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for left ear hearing loss.  An April 2009 rating decision granted service connection for right ear hearing loss effective September 14, 2006, and rated it in conjunction with the 10 percent rating for the service-connected left ear hearing loss with left otitis externa.  The Veteran testified before the Board in November 2009.  In December 2009, the Board remanded the case for additional development.  In a September 2010 rating decision, the RO increased the Veteran's rating for bilateral hearing loss to 20 percent, effective May 14, 2010.

Since the issuance of the supplemental statement of the case in January 2011, additional evidence was associated with the claims file, without a waiver of the right to have the additional evidence reviewed by the RO.  The additional evidence is duplicative of evidence already of record.  Therefore, the Board finds that referral of the additional evidence to the RO for initial consideration is not warranted.  38 C.F.R. § 20.1304(c) (2010).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to May 14, 2010, the Veteran's bilateral hearing loss was manifested by auditory acuity level I in the right ear and auditory acuity level IX in the left ear.

2.  Effective May 14, 2010, the Veteran's bilateral hearing loss was manifested by auditory acuity level II in the right ear and auditory acuity level XI in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for bilateral hearing loss prior to May 14, 2010, are not met.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 2010); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA,VII, Diagnostic Code 6100 (2010). 

2.  The criteria for a disability rating higher than 20 percent for bilateral hearing loss as of May 14, 2010, are not met.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 2010); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA,VII, Diagnostic Code 6100 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in February 2003; rating decisions in May 2003, April 2009, and September 2010; a statement of the case in May 2005; and supplemental statements of the case in August 2006, October 2006, January 2007, November 2008, and September 2010.  Those documents discussed specific evidence, particular legal requirements applicable to the claims herein decided, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the January 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claims. Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claim, and therefore the error was harmless).  

A disability rating is determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The rating for hearing loss is determined under the criteria in 38 C.F.R. §§ 4.85 and 4.86.  The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination testing using the Maryland CNC test.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85 (2010). 

The puretone threshold average as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d) (2010).

Ratings for hearing impairment are derived by the mechanical application of the criteria to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86 (2010).

The Veteran contends that he in entitled to higher disability ratings for hearing loss.

In May 2003 the RO denied a rating in excess of 10 percent for left ear hearing loss.  An April 2009 rating decision granted service connection for right ear hearing loss effective September 14, 2006, and rated it in conjunction with the 10 percent disability rating for the Veteran's service-connected left ear hearing loss with left otitis externa under the provisions of 38 U.S.C.A. § 1160, which provides that where a Veteran has suffered deafness compensable to a degree of 10 percent or more in one ear as a result of service-connected disability and deafness in the other ear as the result of nonservice-connected disability not the result of the Veteran's own willful misconduct, the Veteran will be assigned an evaluation as if the combination of disabilities were the result of service-connected disability.  The RO then assigned a 20 percent rating for bilateral defective hearing, effective May 14, 2010.

Because of the potential for a separate rating for a separate period of time based on facts found, the Board will separately review the VA audiological examinations and contemporaneous evidence of record.  

Audiometric results from a December 2002 private examination, which are in graph form, appear to show puretone thresholds in decibels at the tested frequencies of 1000, 2000, and 4000 Hertz in the left ear as 85, 75, and 85; and in the right ear as 40, 40, and 70.  Speech discrimination was not obtained for the left ear, and it was 84 percent in the right ear.  

On VA ear examination in February 2003, the Veteran's left ear showed some old scarring of the tympanic membrane.  The tympanic membrane was intact with normal size, shape, and form.  There was no edema, scaling, or discharge.  No secondary or active ear diseases were noted.  The Veteran was scheduled for an audio examination in April 2003, but he refused to complete the examination and audiometric findings were not obtained.  

In a March 2006 statement, a private clinician noted that the Veteran had profound hearing loss in the left ear, with a puretone average of 90 decibels.  Similarly, a VA examiner in June 2006 recorded a puretone average of 90 decibels at the tested frequency of 500 Hertz.  However, hearing impairment is determined by testing and averaging the puretone thresholds decibel loss at the frequencies of 1000, 2000, 3000, and 4000 Hertz, as opposed 500 Hertz.  38 C.F.R. § 4.85(d) (2010).

On VA examination in June 2006, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 40, 45, 65, and 65; and in the left ear were 80, 75, 70, and 70.  The puretone threshold average in the right ear was 54 and the average in the left ear was 74.  Speech discrimination was 96 percent in the right ear and 36 percent in the left ear.  

Consistent with VA examination findings in June 2006, a September 2006 private audiological examination report, which is in graph form, appears to show puretone thresholds in decibels at the tested frequencies of 1000, 2000, and 4000 Hertz in the right ear as 40, 60, and 65; and in the left ear puretone thresholds in decibels at the tested frequencies of  2000, and 4000 Hertz were 70, and 70.  Audiometric examination revealed significant asymmetrical sensorineural hearing loss, worse in the left ear.  In October 2006, a private physician noted that an Office of Workers Compensation hearing loss evaluation showed 34 percent hearing loss in the right ear and 77 percent hearing loss in the left ear, which combined was productive of 41 percent binaural hearing loss.  

The June 2006 audiometric findings are consistent with hearing levels of Roman Numeral I in the right ear and Roman Numeral IX in the left ear, as measured using the usual method of Table VI.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numeral IX, the appropriate rating is 0 percent under Diagnostic Code 6100.

The regulations also include two provisions for evaluating Veterans with certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § § 4.85 because the speech discrimination test may not show the severity of communicative functioning that those Veterans experience.  If puretone thresholds at each of the four frequencies of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, a rating can be based either on Table VI or Table VIA, whichever results in a higher rating.  38 C.F.R. § 4.86(a) (2010).  That provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible), the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  64 Fed. Reg. 25209 (May 11, 1999).

In this case, puretone thresholds were 55 decibels or more at each of the four frequencies in the left ear, but not in the right ear.  Therefore, a determination must be made as to whether a higher Roman numeral designation may be assigned from either Table VI or Table VIA for the left ear, but not the right ear.  The resulting numeric designation for the right ear from Table VIA is VI, which is less than the designation of IX from Table VI.  The point of intersection on Table VII for Roman numeral VI for the left ear and Roman numeral I for the right ear corresponds to a 0 percent rating.  Therefore, application of Table VIA does not result in a higher rating.

The second provision for rating Veterans with certain patterns of hearing impairment that cannot be accurately assessed under 38 C.F.R. § 4.85, provides that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman Numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2010).

In this case, the VA audiologist did not suggest or otherwise certify that use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, or for any other reason.  Nor do the audiological findings from the June 2006 VA examination satisfy the provisions of § 4.86(b).  Thus, application of that provision for exceptional patterns of hearing impairment is not warranted.

While the results obtained from that private audiometric tests in December 2002 and September 2006 are not valid for rating purposes because VA examinations follow a protocol that is mandated by regulation, and those private examinations are not shown to have followed those protocols, private audiometric findings are consistent with contemporaneous VA examination findings, and would not otherwise support entitlement to a rating higher than 10 percent prior to May 14, 2010.  38 C.F.R. § 4.85 (2010).  

Accordingly, as the record does not contain any audiological findings prior to May 14, 2010, that would entitle the Veteran to a higher rating than 10 percent for bilateral hearing loss, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for bilateral hearing loss prior to May 14, 2010 is not warranted.  The preponderance of the evidence is against the claim for a rating higher than 10 percent prior to May 14, 2010, and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On VA examination in May 2010, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 45, 70, 65, and 65; and in the left ear were 85, 75, 75, and 70.  The puretone threshold average in the right ear was 61 and the average in the left ear was 76.  Speech discrimination was 92 percent in the right ear and 0 percent in the left ear.  

The May 2010 audiometric findings are consistent with hearing levels of Roman Numeral II in the right ear and Roman Numeral XI in the left ear, as measured using the usual method of Table VI.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral II, and the left ear is Roman Numeral XI, the appropriate rating is 10 percent under Diagnostic Code 6100.

The two provisions for evaluating exceptional patterns of hearing impairment under § 4.86(a) do not apply to the Veteran's right ear, and would not provide a basis for a rating in excess of 20 percent for the left ear.  That is, the puretone thresholds in the right ear were not 55 decibels or more at each of the four frequencies.  While the puretone threshold in the left ear at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz was more than 55 decibels, the Roman numeral designation for the left ear from Table VI was higher than from Table VIA, and in any event, the point of intersection on Table VII for both sets of designations with the designation of Level II for the right ear, do not provide for a rating higher than 20 percent effective May 14, 2010.

The Board finds that the preponderance of the evidence is against the claim for increase rating higher than 20 percent as of May 14, 2010, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In statements submitted and at his hearing, the Veteran stated that his hearing loss interfered with his ability to work and his activities of daily living.  He reported having difficulties at work since approximately 1964, and problems distinguishing sounds which rendered him unable to perform some of his work duties as a forester.  Witness statements submitted in support of the Veteran's claim stated that the Veteran experienced hearing difficulties in his personal life while communicating with others, and while at work distinguishing sounds.  The VA examiner in May 2010, opined that the Veteran's hearing loss occupationally presented hearing difficulties, but did not interfere with his activities of daily living.  

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate.  Therefore, referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's bilateral hearing loss reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  Furthermore, marked interference with employment, beyond that envisioned by the assigned rating, and frequent hospitalization are not shown.  Therefore the disability pictures are contemplated by the Rating Schedule, and the assigned schedular rating is adequate.  Consequently, the Board finds that referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2010).


ORDER

A rating higher than 10 percent for bilateral hearing loss with left otitis externa, prior to May 14, 2010, is denied.

A rating higher than 20 percent for bilateral hearing loss with left otitis externa, effective May 14, 2010, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


